DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/21/2021 has been entered.
Claim Status
Claims 1-20 are pending. 
Claims 1 and 14 are currently amended.
Claims 1-20 have been examined.
Claims 1-20 are rejected.
Priority
	Priority to CON PCT/EP2017/070800 filed on 08/17/2017, which claims priority to EP patent application 16185992.1 filed on 08/26/2016 is acknowledged.

Withdrawn and New Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Response to Applicant’s Arguments
The rejection of claims 1-20 under 35 U.S.C. 103 as being unpatentable over Sawan et al. (International Application Published Under the PCT WO 98/18330, Published 05/07/1998) in view of Jafri (Canadian Patent Application Publication 2159522, Published 03/30/1997), Hoang et al. (US Patent 5334388, Published 08/02/1994), and DeMott et al. (US Patent 6770581 B1, Published 08/03/2004) is withdrawn in view of the amendment to the claims and Applicant’s arguments.

This is a new ground of rejection necessitated by the amendment to the claims.
Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cummingham et al. (US Patent Application Publication 2009/0285871 A1, Published 11/19/2009) in view of Ranganathan et al. (Evaluation of Durability to Laundering of Triclosan and Chitosan on a Textile Substrate, Published .
The claims are directed to a wipe comprising a textile material such as nonwoven favbric and at least 0.1% chitosan adhered to the textile. The claims are directed to a method of sanitizing a surface including parts of the body from bacteria such as Psuedomonas aeruginosa ATCC 15442. The claims are further directed to the wipe comprising a fatty alcohol ethoxylate and/or chitosan.
Cunninghamm et al. teach a disinfectant wet wipe that contains a germicidal solution and a nonwoven web material is provided; The germicidal solution includes a peracid and peroxide, which can act synergistically together to be efficacious against pathogens when exposed thereto. To stabilize the solution over a period of time (e.g., during storage), a variety of aspects of the wipe are selectively controlled in accordance with the present invention (abstract). The composition can further comprise a surfactant such as fatty alcohol ethoxylates (paragraphs 0018-0020). 
Cunninghamm et al. lacks a teaching wherein the wipe comprises non-leachable hydrophilic agent to increase the vertical wicking rate by at least 10%. Cunninghamm  et al. further lacks a teaching wherein the wipe comprises chitosan.
Ranganath et al. teach chitosan is nonleaching antimicrobial agent that is fixed to the fiber surface via covalent bonds and destroys the microbes that come in contact with the fiber (page 1, column 2, paragraph 1 and page 2, column 1, paragraph 1).
Polymalee et al. teach polyethylene   glycolated   bisphenol   A(PEGBPA),  a  hydrophilic–hydrophobic  compound,  wassynthesized and applied onto polyester fabric using apad-dry-cure method to impart a durable hydrophilic property (abstract). Untreated polyester has a vertical wicking distance of 2.35 cm in 3min whereas treated polyester has a wicking property of 7-8cm in 3min (page 475, column 2, paragraph 3 and Table 3).

It would have been prima facie obvious to one of ordinary skill in the art at the time of the instant invention to modify the wipe of Cunninghamm et al. with the method of Polymalee et al. and have a reasonable expectation of success. One would have been motivated to do so in order to improve the wicking properties of the wipe.
For the foregoing reasons the instant claims are rendered obvious by the teachings of the prior art.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI SOROUSH whose telephone number is (571)272-9925.  The examiner can normally be reached on M-F 9:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann R Richter can be reached on (571) 272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 

/ALI SOROUSH/Primary Examiner, Art Unit 1617